17 Ill. App. 3d 498 (1974)
308 N.E.2d 338
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
PAUL DUNIGAN, Defendant-Appellant.
No. 57969.
Illinois Appellate Court  First District (1st Division).
February 4, 1974.
*499 James J. Doherty, Public Defender, of Chicago (Shelvin Singer and Robert C. Goldberg, Assistant Public Defenders, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Kenneth L. Gillis and Linda West Conley, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.